Citation Nr: 0712708	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  98-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial increased rating for 
status-post operative Bankhart procedure of the right 
(dominant) shoulder, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial increased rating for residual 
scars of a stab wound and exploratory laparotomy, evaluated 
as noncompensably disabling prior to November 29, 2005 and as 
10 percent disabling since November 29, 2005.  

4.  Entitlement to an initial compensable rating for a 
residual corneal scar of the right eye.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1985 
to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  In that decision, the RO, in pertinent 
part, denied service connection for bilateral hearing loss 
and granted service connection for status post Bankhart 
procedure for recurrent dislocation of the right (dominant) 
shoulder (0%, effective from February 28, 1997), a residual 
scar of a stab wound to the abdomen and status post 
exploratory laparotomy (0%, effective from February 28, 
1997), as well as residual corneal scars of the right eye 
(0%, effective from February 28, 1997).  

Following receipt of notification of the April 1998 decision, 
the veteran perfected a timely appeal with respect to the 
denial of service connection for bilateral hearing loss as 
well as the initial assignment of noncompensable evaluations 
to his service-connected right shoulder, abdominal stab 
wound, and right corneal scar disabilities.  During the 
current appeal, and specifically by a May 2002 rating action, 
the RO redefined the veteran's service-connected right 
shoulder disability as status post operative Bankhart 
procedure of the right shoulder and awarded a compensable 
evaluation of 10 percent, effective from February 28, 1997, 
for this disorder.  (Also in the May 2002 decision, the RO 
redefined the veteran's service-connected abdominal and right 
eye disorders as residual scars of a stab wound and 
exploratory laparotomy as well as a residual corneal scar of 
the right eye respectively but confirmed the noncompensable 
evaluations initially assigned to each of these 
disabilities.)  

Additionally, by a June 2006 rating action, the Appeals 
Management Center (AMC) in Washington, D.C. awarded a 
compensable evaluation of 10 percent for the 
service-connected residual scars of a stab wound and 
exploratory laparotomy, effective from only November 29, 2005 
(the date of a VA examination which reflected a tender and 
painful scar).  Thus, in adjudicating the veteran's claim for 
an increased rating for his service-connected abdominal scars 
disorder, the Board will consider the propriety of the 
noncompensable rating assigned prior to November 29, 2005 and 
the 10 percent evaluation assigned since November 29, 2005.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (which holds 
that, when an appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings, and consideration will be 
given to the possibility of separate ratings for separate 
periods of time based on the facts found).  

In this regard, the Board acknowledges that, at the personal 
hearing conducted before the undersigned Veterans Law Judge 
in July 2004, the veteran maintained that he would be 
satisfied with his appeal of his abdominal scar claim if this 
service-connected disorder were awarded a 10 percent rating.  
Hearing transcript (T.) at 3.  Importantly, following the 
AMC's June 2006 grant of a compensable evaluation of 
10 percent, effective from November 29, 2005, for the 
service-connected abdominal scar disorder, the veteran, 
through his representative, has continued to pursue his 
increased rating claim for this disability.  At no time 
following this recent grant has the veteran specifically 
stated that he wished to withdraw any portion of the appeal.  
As such, the Board finds that the issue of entitlement to a 
disability rating greater than 10 percent, since November 29, 
2005, for the service-connected abdominal scar remains in 
appellate status.  

The issue of entitlement to an initial compensable rating for 
a residual corneal scar of the right eye will be addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes that can be related to 
service.  

2.  The service-connected status-post operative Bankhart 
procedure of the right (dominant) shoulder is manifested by 
mild tenderness in the anterior acromion of the joint, 
popping and grinding with internal and external rotation 
movements, mild crepitus on palpation, a slightly positive 
apprehension test, and some limitation of internal rotation 
and limitation of external rotation.  This service-connected 
disability, however, has remained stable, with essentially 
normal abduction and forward flexion and no evidence of 
nonunion of the clavicle or scapula with loose movements, 
dislocation of the clavicle or scapula, favorable ankylosis 
of the scapulohumeral articulation with abduction limited to 
60 degrees (and the ability to reach the mouth and head), 
malunion of the humerus with moderate deformity, or recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movements only at the 
shoulder level.  

3.  Prior to November 29, 2005, the service-connected 
residual scars of a stab wound and exploratory laparotomy 
were not shown (by objective evaluation) to result in 
limitation of motion or to be poorly nourished, superficial 
with repeated ulcerations, tender, painful, unstable, deep 
(or limiting in motion) and measure in excess of 6 square 
inches (39 square centimeters), measure 144 square inches 
(929 square centimeters) or greater (without resulting 
limitation of motion).  

4.  Since November 29, 2005, the service-connected residual 
scars of a stab wound and exploratory laparotomy have not 
exceeded 12 square inches (or 77 square centimeters).  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).  

2.  The criteria for a disability rating greater than 
10 percent for the service-connected status-post operative 
Bankhart procedure of the right (dominant) shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5200-5203 & 
Plate I (2006).  

3.  The criteria for a compensable disability rating, prior 
to November 29, 2005, for the service-connected residual 
scars of a stab wound and exploratory laparotomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (effective prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).  

4.  The criteria for a compensable disability rating, since 
November 29, 2005, for the service-connected residual scars 
of a stab wound and exploratory laparotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (effective prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2003 letter informed the 
veteran of the type of evidence necessary to support his 
claims for service connection for bilateral hearing loss and 
for increased ratings for the service-connected right 
shoulder and abdominal scar disorders.  This document also 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the letter informed the veteran of his opportunity to submit 
"any additional information or evidence."  (Another letter 
previously issued in May 2003 provided similar notification 
to the veteran with regard to his claim for service 
connection for bilateral hearing loss.)  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, an October 2006 supplemental statement of the 
case (SSOC) informed the veteran of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  As will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for bilateral hearing loss or increased 
ratings for the service-connected right shoulder and 
abdominal scar disabilities.  In light of these denials, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the issues adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO denied service connection for bilateral hearing 
loss issues and granted service connection (but denied 
compensable evaluations) for right shoulder and abdominal 
scar disabilities in April 1998, prior to the enactment of 
the VCAA.  Thus, VA did not initially provide the veteran 
with adequate VCAA notification until May 2003 (for his 
hearing loss claim) and until September 2003 (for his right 
shoulder and abdominal scars loss claims).  The Board 
acknowledges that the timing requirement of VCAA notification 
was not met with respect to these issues.  Importantly, 
however, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, in January 2004 and October 2006, 
these issues were readjudicated, and SSOCs were issued.  In 
fact, in a statement received at the RO in July 2004, the 
veteran "waive[d] any defect in the . . . timing of the 
Notice required to be given to . . . [him] by VA under the 
Veterans Claims Assistance Act."  Consequently, the Board 
does not find that the late notice under the VCAA requires a 
remand to the agency of original jurisdiction.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the issues adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the issues 
adjudicated in this decision.  All available service medical 
records, as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with the veteran's claims folder.  In addition, the veteran 
has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims for service connection for 
bilateral hearing loss and for initial increased ratings for 
his service-connected right shoulder and abdominal scar 
disabilities.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other evidence 
which has not been obtained.  Consequently, the Board will 
proceed to adjudicate the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to 
initial increased ratings for the service-connected right 
shoulder and abdominal scar disabilities based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection For Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2006).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Throughout the current appeal, the veteran has contended that 
he incurred a bilateral hearing loss disability as a result 
of loud noises to which he was exposed during his active 
military duty.  In particular, he asserts that he was exposed 
to loud noises when (without ear protection) he fired M-60 
machine guns and worked as a mechanic on noisy power 
generators during service.  See, e.g., T. at 7.  According to 
the veteran's testimony, his employment after service has 
essentially involved sedentary office work which has not 
included exposure to loud noises.  T. at 7.  

In this regard, the Board acknowledges that the DD Form 214, 
Certificate Of Release Or Discharge From Active Duty (DD 214) 
of record indicates that the veteran's primary military 
specialty involved work with power generator equipment.  In 
addition, he received the Expert Marksmanship Badges for the 
M-16 rifle and the M-60 machine gun.  

According to service medical records, audiological testing 
conducted in January 1986 during the veteran's active 
military duty reflected 35 decibels at 6000 Hertz in his 
right ear.  An additional audiological test completed during 
his subsequent reserve service in June 1991 provided a 
finding of 30 decibels at 6000 Hertz in his left ear.  

Significantly, however, the claims folder does not provide 
competent evidence of the current presence of an impaired 
hearing disability for VA compensation benefit purposes.  The 
first objective post-service evidence of hearing impairment 
is dated in July 1998.  At that time, the veteran underwent a 
private audiological evaluation which appeared to demonstrate 
slight high frequency hearing loss bilaterally.  However, the 
exact decibel results at each level tested for both of the 
veteran's ears were not provided in the evaluation report.  
Importantly, the Board is precluded from applying these 
results to the criteria set forth at 38 C.F.R. § 3.385 in 
order to determine the severity of the veteran's current 
hearing loss.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(which holds that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  The Board 
observes, however, that, following the private audiological 
evaluation in July 1998, the veteran underwent additional 
testing to determine the current level of his hearing acuity.  

Specifically, at a March 2003 VA outpatient treatment 
session, the veteran reported having "worked a lot with 
generators [which involved] much noise pollution" during 
service.  Without conducting an audiological evaluation, the 
attending ears, nose, and throat staff physician concluded 
that the veteran "likely [has] noise-induced hearing loss 
with tinnitus."  The doctor recommended that the veteran 
undergo audiological testing.  

In June 2003, the veteran underwent a VA audiological 
evaluation.  At that time, he reported that his in-service 
responsibilities involved work as a power generator mechanic 
and a munitions officer.  Audiological testing reflected the 
following puretone thresholds:  10 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
10 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz (in 
the veteran's right ear) and 15 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
10 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz (in 
the veteran's left ear).  The veteran had speech recognition 
scores of 94 percent correct in each ear.  The examining 
audiologist concluded that the veteran's hearing was within 
normal limits bilaterally.  

Although the March 2003 ears, nose, and throat physician 
expressed his opinion that the veteran "likely [has] 
noise-induced hearing loss with tinnitus," the doctor did so 
without conducting an audiological evaluation.  
Significantly, the audiological evaluation subsequently 
conducted in June 2003 specifically found that the veteran's 
hearing acuity in both of his ears is within normal limits.  
In fact, the specific decibel results at each level tested 
for both of the veteran's ears clearly shows that he does not 
have an impaired hearing disability for VA compensation 
benefit purposes.  See, 38 C.F.R. § 3.385 (which stipulates 
that impaired hearing disability for VA compensation benefit 
purposes requires competent evidence of auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
of 40 decibels or greater; auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent).  

As the competent evidence of record does not support the 
finding of an impaired hearing disability for VA compensation 
benefit purposes that can be related to service, the Board 
finds that the preponderance of the evidence in this case is 
against the claim for service connection for bilateral 
hearing loss.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

III.  Initial Disability Rating Greater Than 10 Percent For 
Service-Connected Status-Post Operative Bankhart Procedure Of 
The Right (Dominant) Shoulder

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by the April 1998 rating action, the RO 
granted service connection, and awarded a noncompensable 
evaluation effective from February 1997, for status post 
Bankhart procedure for recurrent dislocation of the right 
(dominant) shoulder.  According to evidence available at the 
time of that decision, service medical records reflected 
pertinent treatment for a possible muscle strain in October 
1986, a contusion after playing football in November 1988, 
and a possible re-injury of the right shoulder dislocation in 
July 1990.  X-rays taken of the veteran's right shoulder in 
November 1988 were negative.  A June 1992 reserve examination 
demonstrated that the veteran's upper extremities were 
normal, and post-service right shoulder treatment was not 
shown.  However, due to the recurrent dislocations, the 
veteran underwent a Bankhart procedure.  

Following receipt of notification of the April 1998 decision, 
the veteran perfected a timely appeal with respect to the 
noncompensable evaluation initially assigned to his 
service-connected right shoulder disability.  During the 
current appeal, and specifically by a May 2002 rating action, 
the RO redefined the veteran's service-connected right 
shoulder disability as status post operative Bankhart 
procedure of the right shoulder and awarded a compensable 
evaluation of 10 percent, effective from February 28, 1997, 
for this disorder.  Additional evidence considered by the RO 
at the time of the May 2002 determination included objective 
evaluation findings of mild tenderness in the anterior 
acromion of the shoulder, popping and grinding with internal 
and external rotation movements of the joint, a slightly 
positive supraspinatus test, a loss of approximately 
10 percent of strength of the joint, and internal rotation to 
70 degrees (lacking 20 degrees) but full abduction and full 
external rotation, no obvious laxity, and a basically 
negative impingement sign.  X-rays taken of the veteran's 
right shoulder in September 1998 showed no evidence of 
degenerative joint disease, recent fracture, dislocation, or 
other bone or joint abnormality.  

The veteran's service-connected right shoulder disability 
remains evaluated as 10 percent disabling.  As the present 
appeal arises from an initial rating decision which, in 
essence, established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings.  In other words, 
consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

In the present case, the RO has evaluated the 
service-connected status-post operative Bankhart procedure of 
the right (dominant) shoulder, by analogy, as tenosynovitis.  
According to the relevant diagnostic code, tenosynovitis is 
rated based upon limitation of motion of the affected 
part(s), such as with degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 & 5024 (2006).  

The diagnostic code which addresses impairment resulting from 
limitation of motion of the shoulder joint stipulates that a 
20 percent disability rating will be awarded with evidence of 
limitation of motion of the major arm at the shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  The next 
higher evaluation of 30 percent requires evidence of 
limitation of motion of the major arm to midway between the 
side and shoulder level.  Id.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, necessitates 
evidence of limitation of motion of the major arm to 
25 degrees from the side.  Id.  Normal forward elevation 
(flexion) and abduction of the shoulder each range from 
zero degrees to 180 degrees, and normal external and internal 
rotation of this joint each range from zero degrees to 
90 degrees.  38 C.F.R. § 4.71, Plate I (2006).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right shoulder disability requires 
consideration of any associated limitation of motion of the 
joint.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Codes 5003, 5024, 5201 (2006).  Problems such as pain on use 
should be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also, 38 C.F.R. 
§ 4.59 (2006).  

In addition, the RO has considered Diagnostic Code 5203, 
which addresses impairment of the clavicle or scapula.  
Specifically, a 10 percent rating requires evidence of either 
malunion of the major clavicle or major scapula or nonunion 
of the major clavicle or major scapula without loose 
movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  A 
20 percent evaluation, the highest rating allowable pursuant 
to this diagnostic code, necessitates evidence of either 
nonunion of the major clavicle or major scapula with loose 
movements or dislocation of the major clavicle or major 
scapula.  Id.  

Throughout the current appeal, the veteran asserts that the 
service-connected status-post operative Bankhart procedure of 
his right (dominant) shoulder is manifested by daily pain 
which worsens sometimes but is not constant, extreme 
stiffness, decreased strength, and fatigueability and has 
necessitated a restriction of his recreational activities.  
See, e.g., T. at 4-5, 8-10.  The veteran's lay descriptions 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

According to medical records received during the current 
appeal, the veteran's right shoulder symptomatology 
necessitated a set of steroid injections in May 2000 as well 
as arthroscopic subacromial decompression and rotator cuff 
debridement in September 2000.  Otherwise, he has treated his 
right shoulder symptoms with only over-the-counter medication 
and periodic outpatient treatment.  

Multiple VA examinations conducted on the veteran's right 
shoulder during the current appeal have demonstrated mild 
tenderness in the anterior acromion of the joint, popping and 
grinding with internal and external rotation movements, mild 
crepitus on palpation, a slightly positive apprehension test, 
limitation of internal rotation to 60-70 degrees, and 
limitation of external rotation to 50 degrees.  However, the 
overwhelming majority of physical examinations conducted on 
the veteran's right shoulder during the current appeal have 
reflected the presence of negative radiographic findings, 
essentially full abduction and forward flexion, a basically 
negative impingement sign, and no malunion, loose movement, 
or dislocation of the clavicle or scapula.  In fact, in 
October 2000, approximately one month after the veteran 
underwent right shoulder surgery, the range of motion of this 
joint was found (by an examining physician) to be excellent.  
More recently, at a VA joints examination conducted in 
November 2005, the examiner concluded that the veteran "has 
had relatively good results from surgical treatment for his 
right shoulder dislocation" and that this disability has 
remained stable.  Significantly, without evidence of 
limitation of motion of the veteran's right arm at the 
shoulder level, an increased rating of 20 percent for the 
veteran's service-connected right shoulder disability, based 
upon impairment resulting from limitation of motion of the 
joint, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).  

The Board acknowledges that the veteran has consistently 
described daily right shoulder pain which worsens sometimes 
but is not constant, extreme stiffness, decreased strength, 
and fatigueability and has reported that this symptomatology 
has necessitated a restriction of his recreational 
activities.  See, e.g., T. at 4-5, 8-10.  In particular, at 
the September 1998 VA joints examination, he reported that he 
has stopped throwing balls, playing basketball, or 
participating in any sporting activities.  He cited some 
decrease in the speed and endurance on the use of his major 
upper extremity.  In addition, multiple examinations 
conducted on the veteran's right shoulder during the current 
appeal have demonstrated a slightly positive apprehension 
test (indicating difficulty performing movements with the arm 
behind the head), a loss of approximately 10 percent of 
strength, as well as some difficulty with high speed 
movements and endurance of activities.  

Significantly, however, the physical examinations conducted 
on the veteran's right shoulder during the current appeal 
also reflect essentially full range of abduction and forward 
flexion and no coordination difficulties.  In fact, at a VA 
joints examination conducted in November 2005, the examiner 
expressed his opinion that, despite the veteran's inability 
to perform certain more vigorous activities (such as throwing 
a ball or lifting weights in excess of 30-40 pounds), he 
"has had relatively good results from surgical treatment for 
his right shoulder dislocation."  The examiner specifically 
concluded that the veteran's right shoulder condition has 
remained stable.  As such, the Board concludes that the 
10 percent rating currently assigned to the service-connected 
status-post operative Bankhart procedure of the right 
(dominant) shoulder adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his right shoulder.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201 (2006).  

Additionally, multiple X-rays taken of the veteran's right 
shoulder during the current appeal have been consistently 
negative, and the November 2005 VA joints examination 
specifically demonstrated no malunion, loose movement, or 
dislocation of the veteran's right clavicle or scapula.  
Clearly, therefore, an increased rating of 20 percent, based 
upon impairment resulting from either nonunion of the major 
clavicle or major scapula with loose movements or dislocation 
of the major clavicle or major scapula, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  

Moreover, the multiple physical examinations conducted on the 
veteran's right shoulder during the current appeal have not 
shown either favorable ankylosis of the veteran's right 
scapulohumeral articulation with abduction limited to 
60 degrees (and the ability to reach the mouth and head), 
malunion of his right humerus with moderate deformity, or 
recurrent dislocation of his right humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movements only at the shoulder level.  As such, the next 
higher evaluation of 20 percent for the veteran's 
service-connected right shoulder disability, pursuant to the 
additional diagnostic codes pertinent to disorders of this 
joint, may not be awarded.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 & 5202 (2006).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of right shoulder 
pain, extreme stiffness, decreased strength, fatigueability, 
as well as decrease in the speed and endurance of the use of 
his right arm, which has resulted in a restriction of his 
recreational activities, the multiple examinations which have 
been conducted on this joint have provided essentially mild 
findings.  In particular, the November 2005 examiner 
determined that, although the veteran is unable to perform 
certain more vigorous activities (such as throwing a ball or 
lifting weights in excess of 30-40 pounds), he "has had 
relatively good results from surgical treatment for his right 
shoulder dislocation," and his right shoulder condition has 
remained stable.  Under these circumstances, therefore, a 
basis upon which to award a disability rating greater than 
the currently assigned evaluation of 10 percent for the 
service-connected status-post operative Bankhart procedure of 
the right (dominant) shoulder has not been presented.  The 
veteran's appeal for an increased schedular rating for this 
service-connected disability must, therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  Specifically, that 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence indicating 
that the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In the present 
case, the veteran has admitted that his service-connected 
right shoulder disability has not resulted in great 
limitations at work for him because he no longer works as a 
mechanic but, instead, is employed in the computer field.  
See, e.g., T. at 9.  Further, this disability has not 
required frequent periods of hospitalization at any time 
during the current appeal.  In fact, throughout the current 
appeal, pertinent pathology has essentially required the need 
for only periodic outpatient treatment and over-the-counter 
pain medication (with the exception of a set of steroid 
injections in May 2000 and arthroscopic subacromial 
decompression and rotator cuff debridement in September 
2000).  See, e.g., T. at 5, 9-10.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected status-post operative Bankhart 
procedure of his right (dominant) shoulder has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this issue.  



IV.  Initial Disability Rating For Service-Connected Residual 
Scars Of A Stab Wound And Exploratory Laparotomy

As previously noted in this decision, in evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2006).  
Initially, by the April 1998 rating action, the RO granted 
service connection, and awarded a noncompensable evaluation 
effective from February 1997, for a residual scar of a stab 
wound and exploratory laparotomy.  According to evidence 
available at the time of that decision, service medical 
records indicate that, in September 1987, the veteran 
sustained a stab wound to his abdomen.  He was hospitalized 
for approximately one week, during which time he underwent an 
exploratory laparotomy that found no interabdominal 
pathology.  A physical examination conducted prior to 
discharge reflected the presence of a clean two-centimeter 
stab wound in the right upper quadrant as well as a clean and 
dry upper midline incision with staples in place.  Final 
diagnosis was described as a stab wound to the abdomen and 
status post laparotomy.  The veteran was discharged from the 
hospital with instructions to avoid strenuous activity and 
heavy lifting for five to six weeks.  

By a May 2002 rating action, the RO redefined the veteran's 
service-connected abdominal disorder as residual scars of a 
stab wound and exploratory laparotomy but confirmed the 
noncompensable evaluation initially assigned to this 
disability.  Subsequently, by a June 2006 rating action, the 
AMC awarded a compensable evaluation of 10 percent for the 
service-connected residual scars of a stab wound and 
exploratory laparotomy, effective from only November 29, 
2005.  According to a VA examination conducted on that date, 
an abdominal scar was tender and painful scar.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Initially, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of the appeal.  Specifically, on August 30, 2002, 
the diagnostic codes which rate impairment resulting from 
skin and scar disorders were made effective.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002), codified at 38 C.F.R. 
§ 4.118 (2006).  The VA General Counsel has held that, where 
a law or regulation changes during the pendency of a claim 
for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  A new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old relevant rating criteria, evidence of 
poorly nourished superficial scars with repeated ulcerations 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Evidence of 
superficial scars which were tender and pain on objective 
demonstration will result in the grant of a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Also, scars may also be rated based upon 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  

According to the revised applicable rating criteria, evidence 
that scars (on a part of the body other than the head, face, 
or neck) that are deep or cause limited motion and that 
exceed 6 square inches (39 square centimeters) will result in 
the assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  When such scars exceed 
12 square inches (77 square centimeters), a 20 percent 
disability evaluation will be assigned.  Id.  When such scars 
exceed 72 square inches (465 square centimeters), a 
30 percent disability rating will be granted.  Id.  Evidence 
that such scars exceed 144 square inches (929 square 
centimeters) will result in the award of a 40 percent 
disability evaluation.  Id.  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7801 
(2006).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7801 (2006).  

Additionally, the revised pertinent rating criteria also 
stipulates that evidence that a scar (on a part of the body 
other than the head, face, or neck) is superficial, does not 
cause limited motion, and measures 144 square inches 
(929 square centimeters) or greater will result in the grant 
of a 10 percent disability evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  A superficial scar is one that 
is not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Note 2 following Diagnostic Code 7802 
(2006).  

Also, the new relevant rating criteria stipulate that an 
unstable superficial scar is required for the grant of a 
10 percent disability evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2006).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2006).  

Further, a scar which is superficial and painful on 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  As previously noted, a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2006).  Additionally, pursuant to the 
revised pertinent rating criteria, scars may also be 
evaluated based upon the extent of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  

The veteran has consistently reported that his top abdominal 
scar is tender, painful, irritable, crusty, red, dry, and 
itchy.  T. at 5, 10-11.  His lay descriptions are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of his 
service-connected abdominal scar disorder must be considered 
in conjunction with the clinical evidence of record as well 
as the pertinent rating criteria.  

A.  Prior To November 29, 2005

Prior to November 29, 2005, the claims folder contains no 
evidence of treatment for, or evaluation of, the veteran's 
service-connected residual scars of a stab wound and 
exploratory laparotomy.  In this regard, the Board 
acknowledges that an echogram completed on the veteran's 
abdomen in March 2003 showed a normal-appearing liver, 
multiple small gallbladder polyps with no evidence of 
cholecystitis, and a splenomegaly.  Importantly, however, the 
claims folder contains absolutely no competent evidence that 
the polyps or splenomegaly are associated with the stab wound 
that the veteran sustained to his abdomen in service.  
Further, at the July 2004 personal hearing, the veteran 
denied having any abdominal difficulties (other than 
dermatological problems) after the initial healing of the 
stab wound.  T. at 10-11.  

Clearly, therefore, the claims folder contains no competent 
evidence that, prior to November 29, 2005, the veteran's 
service-connected abdominal scars were found to be poorly 
nourished, superficial with repeated ulcerations, tender, 
painful, unstable, deep (or limiting in motion) and measure 
in excess of 6 square inches (39 square centimeters), measure 
144 square inches (929 square centimeters) or greater 
(without resulting limitation of motion), or result in 
limitation of function.  As such, a compensable evaluation of 
10 percent for this service-connected disorder, pursuant to 
the applicable old and new diagnostic codes, may not be 
awarded.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006).  The issue of entitlement 
to a compensable evaluation, prior to November 29, 2005, for 
the service-connected residual scars of a stab wound and 
exploratory laparotomy must, therefore, be denied.  

B.  Since November 29, 2005

Since November 29, 2005, the only evidence of treatment for, 
or evaluation of, the veteran's service-connected abdominal 
scars, which is included in the claims folder, is the report 
of the VA examination conducted on November 29, 2005.  
According to the report of this evaluation, the veteran 
reported that his abdominal scars are somewhat sensitive and 
occasionally becomes slightly scaly and mildly uncomfortable 
to touch.  A physical examination reflected the presence of a 
well-healed 2-centimeter linear scar in the right upper 
quadrant from the prior stab wound as well as a well-healed 
8-centimeter in length and a 21/2-3 centimeter in width scar in 
the midline (upper epigastrium) from the prior surgical 
laparotomy.  The examiner observed that the surgical 
laparotomy scar was mildly depressed and slightly tender to 
touch but was not disfiguring.  

In evaluating this service-connected disorder since 
November 29, 2005, the Board has again considered both the 
old, and new, relevant rating criteria.  Only one of these 
diagnostic codes allows for a disability rating greater than 
10 percent for the service-connected dermatological 
condition.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7805 (2006).  

In particular, the next higher schedular evaluation of 
20 percent for the service-connected abdominal scars may only 
be awarded with evidence that the scars are deep (or cause 
limited motion) and exceed 12 square inches (77 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  As the Board has discussed in this decision, the VA 
examination conducted on November 29, 2005 specifically 
demonstrated that the veteran has a 2-centimeter linear scar 
in his right upper quadrant (from the prior stab wound) as 
well as a scar in his midline, or upper epigastrium (from the 
prior surgical laparotomy) that measures 8-centimeter in 
length and a 21/2-3 centimeter in width.  Clearly, this 
evidence does not support the next higher schedular 
evaluation of 20 percent for the veteran's service-connected 
abdominal scars since November 29, 2005.  The issue of 
entitlement to a disability rating greater than 10 percent, 
since November 29, 2005, for the service-connected residual 
scars of a stab wound and exploratory laparotomy must, 
therefore, be denied.  

C.  Extraschedular Consideration Prior To, And Since, 
November 29, 2005

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  At no time 
during the current appeal has the service-connected abdominal 
scars resulted in marked interference with the veteran's 
employment or frequent periods of hospitalization.  In fact, 
as the Board has discussed in this decision, the claims 
folder contains no evidence of the need for outpatient 
treatment for this service-connected disorder throughout the 
current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected abdominal scars have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this issue.  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial disability rating greater than 10 percent for 
status-post operative Bankhart procedure of the right 
(dominant) shoulder is denied.  

An increased disability rating for the service-connected 
residual scars of a stab wound and exploratory laparotomy, 
evaluated as noncompensably disabling prior to November 29, 
2005 and as 10 percent disabling since November 29, 2005, is 
denied.  



REMAND

Throughout the current appeal, the RO has evaluated the 
service-connected residual corneal scar of the veteran's 
right eye pursuant to the diagnostic code covering rates 
impairment resulting from an injury to the eye.  According to 
the applicable diagnostic code, residuals of an injury to the 
eye are evaluated based upon impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
The resultant rating will be combined with an additional 
10 percent evaluation during the continuance of active 
pathology.  The minimum rating assigned during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (2006).  

A VA eye examination conducted in September 1998 demonstrated 
that the veteran had corrected near and distant vision in his 
right eye of 20/20.  Importantly, however, this evaluation 
did not chart any visual field defect using a Goldmann 
Perimeter Chart and did not provide a discussion of the pain 
or episodic incapacity that the veteran may experience, or 
the periods of rest that he may requirement, as a result of 
the service-connected residual corneal scar of his right eye.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6009.  Various 
subsequent VA and private medical records indicate that the 
veteran has visual changes in his right eye attributed to the 
right eye corneal scar.  Importantly, however, none of these 
outpatient treatment reports provide information regarding 
any visual field defect, pain, episodic incapacity, or 
rest-requirements associated with the veteran's 
service-connected right eye disability.  

At the July 2004 personal hearing, the veteran testified that 
the corneal scar on his right eye "is exactly dead center in 
the cornea" and "causes a blurred spot in . . . [his] 
vision that is not correctable by lenses."  T. at 6, 11-12.  
When asked if he had undergone field of vision testing on his 
right eye, the veteran expressed his belief that "they 
pretty much did all of the tests."  T. at 11.  In 
particular, he referenced a private visual examination that 
he had recently undergone.  T. at 11-13.  

In June 2005, the Board remanded the veteran's appeal, in 
pertinent part, to accord the RO, through the AMC, an 
opportunity to obtain, and to associate with the claims 
folder, a copy of the private eye examination that the 
veteran had recently undergone.  Pursuant to the Board's 
request, reports of private eye evaluations that the veteran 
had been given were procured and associated with his claims 
file.  A private visual examination completed in July 2004 
(two days prior to the personal hearing conducted before the 
undersigned Veterans Law Judge) noted the veteran's 
complaints of decreased vision and tearing in his right eye 
as well as objective right eye visual acuity findings of 
uncorrected distant vision of 20/30 and uncorrected near 
vision of 20/20.  The examining physician provided 
impressions of unspecified blurred vision, amblyopia in the 
right eye, and a corneal scar.  Again, however, the 
examination did not provide information regarding any visual 
field defect, pain, episodic incapacity, or rest-requirements 
associated with the veteran's service-connected right eye 
disability.  See 38 C.F.R. § 4.84a, Diagnostic Code 6009.  
The Board finds, therefore, that a remand of the veteran's 
right eye claim is necessary to accord the veteran an 
opportunity to undergo a current examination to determine the 
nature and extent of his service-connected right corneal scar 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a pertinent VA 
examination to determine the nature and 
extent of the service-connected residual 
corneal scar of his right eye.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  

All pertinent right eye pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  The 
examiner should specifically state whether 
the veteran's service-connected right eye 
disability is currently manifested by 
active pathology.  Regardless of whether 
this disorder is currently active, the 
examiner should chart any visual field 
defect using a Goldmann Perimeter Chart 
and discuss any associated impairment of 
visual acuity, pain, rest-requirements, or 
episodic incapacity.  

2.  The AMC should then re-adjudicate the 
issue of entitlement to an initial 
compensable rating for the 
service-connected residual corneal scar of 
the right eye.  If the decision remains in 
any way adverse to the veteran, he should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


